   4:19-cv-03100-JFB-CRZ Doc # 61 Filed: 11/04/20 Page 1 of 2 - Page ID # 145




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

ABBY HARTMAN,

                     Plaintiff,                                  4:19CV3100

       vs.
                                                                   ORDER
CITY OF LINCOLN, NEBRASKA,

                     Defendant.



      Before me are the parties’ Joint Stipulation to Extend Deadlines (Filing No. 59),
and Defendant’s Unopposed Motion to Withdraw Affirmative Defense (Filing No. 60).

      IT IS ORDERED that Defendant’s motion to withdraw affirmative defense, Filing
No. 60, is granted. The affirmative defenses set forth in Filing No. 10, paragraph 23, are
hereby deemed withdrawn.

      The parties’ joint stipulation to extend, Filing No. 59, is granted, and the final
progression order is amended as follows:


      1)     The deadline for completing written discovery under Rules 33, 34, 36 and
             45 of the Federal Rules of Civil Procedure is March 12, 2021. Motions to
             compel written discovery under Rules 33, 34, 36, and 45 must be filed by
             March 29, 2021.

             Note: A motion to compel, to quash, or for a disputed protective order shall
             not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.

      2)     The deadline for complete expert disclosures1 for all experts expected to
             testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-


      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
4:19-cv-03100-JFB-CRZ Doc # 61 Filed: 11/04/20 Page 2 of 2 - Page ID # 146




         retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is December 21, 2020. The
         deadline for rebuttal expert witness disclosures is February 15, 2021.

   3)    The deposition deadline, including but not limited to depositions for oral
         testimony only under Rule 45, is March 12, 2021. The parties agree that the
         deadline for deposing expert witnesses will be set after dispositive motion
         rulings have been issued.

   4)    The deadline for filing motions to dismiss and motions for summary
         judgment is April 12, 2021.

   5)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is April 12, 2021.

   6)    Motions in limine shall be filed seven days before the pretrial conference. It
         is not the normal practice to hold hearings on motions in limine or to rule on
         them prior to the first day of trial. Counsel should plan accordingly.

   7)    The parties shall comply with all other stipulations and agreements recited
         in their Rule 26(f) planning report that are not inconsistent with this order.

   8)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge, including all requests for
         changes of trial dates. Such requests will not be considered absent a
         showing of due diligence in the timely progression of this case and the
         recent development of circumstances, unanticipated prior to the filing of the
         motion, which require that additional time be allowed.


   Dated this 4th day of November, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
